705 F.2d 944
Jeffrey M. PAULL, Plaintiff-Appellant,v.CHRYSLER CREDIT CORPORATION, and Fireside Chrysler-Plymouth,Inc., Defendants-Appellees.
No. 82-2478.
United States Court of Appeals,Seventh Circuit.
Argued April 4, 1983.Decided May 3, 1983.

Appeal from Northern District of Illinois, Eastern Division;  Marvin Aspen, Judge.
Paul W. Grauer, Schaumburg, Ill., for plaintiff-appellant.
Alan I. Becker, Bowles, Becker & Levine, Gilbert W. Gordon, Gordon & Gordon, Chicago, Ill., for defendants-appellees.
Before BAUER and POSNER, Circuit Judges, and JAMESON, Senior District Judge.*
PER CURIAM:


1
Plaintiff-appellant, Jeffrey M. Paull, brought this action on behalf of himself and others similarly situated, alleging that defendants-appellees, Chrysler Credit Corporation and Fireside Chrysler-Plymouth, Inc., violated the Truth in Lending Act, 15 U.S.C. Secs. 1631 and 1638, and Regulation Z promulgated thereunder, by failing to properly disclose certain items in a retail installment contract Paull signed in connection with his purchase of an automobile from Fireside.  The district court granted the defendants' motions for summary judgment in a well considered memorandum opinion and order, reported at 544 F. Supp. 848 (N.D.Ill.E.D.1982).  We are persuaded that the district court's judgment is correct.  We adopt Judge Aspen's opinion and affirm the order and entry of judgment granting the motions for summary judgment.



*
 Hon. William J. Jameson of the District of Montana, sitting by designation